Exhibit 12 CONSOLIDATED EARNINGS RATIOS The following table sets forth, for the years and periods indicated, Protective Life Insurance Company’s(the“Company”) ratios of: · Consolidated earnings to fixed charges. · Consolidated earnings to fixed charges before interest credited on investment products. Nine Months Ended September 30 Year Ended December 31 2007 2006 2006 2005 2004 2003 2002 Ratio of Consolidated Earnings to Fixed Charges(1) 1.4 1.5 1.5 1.5 1.6 1.5 1.3 Ratio of Consolidated Earnings to Fixed Charges before Interest Credited on Investment Products(2) 7.7 20.3 20.1 38.5 46.4 83.4 49.1 (1)The Company calculates the ratio of "Consolidated Earnings to Fixed Charges" by dividing the sum of income from continuing operations before income tax (BT), interest expense (which includes an estimate of the interest component of operating lease expenses) (I) and interest credited on investment products (IP) by the sum of interest expense (I) and by interest expense on investment products (IP).The formula for this ratio is (BT+I+I+IP)/(I+IP).The Company continues to sell investment products that credit interest to the contractholder.Investment products include products such as guaranteed investment contracts, annuities, and variable universal life insurance policies.The inclusion of interest credited on investment products results in a negative impact on the ratio of earnings to fixed charges because the effect of increases in interest credited to contractholders more than offsets the effect of the increases in earnings. (2)
